Citation Nr: 1754791	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-35 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a right elbow disability. 

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a left elbow disability.  

3.  Entitlement to service connection for a right elbow disability.  

4.  Entitlement to service connection for a left elbow disability.  

5.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 until January 2003.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issues of entitlement to service connection for a right and left elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An August 2006 rating decision denied entitlement to service connection for a right and left elbow disability.  

2.  The evidence received since the August 2006 rating decision relates to unestablished facts that identify a current disability.

3.  The Veteran's GERD has not been shown to result in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  




CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying service connection for a right and left elbow disability is final.  38 U.S.C. §§ 5108, 7104 (West 2012); 38 C.F.R. §§ 3.156, 20.1100, 20.1104 (2017).  

2.  Evidence received since the August 2006 rating decision is new and material; the service connection claim for a right and left elbow disability is reopened.  38 U.S.C. §§ 5108, 7104 (West 2012); 38 C.F.R. §§ 3.156, 20.1100, 20.1104 (2017).  

3.  The criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.20, 4.21, 4.113, 4.114, DC 7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's original claim for entitlement to service connection for a right and left elbow disability was denied in an August 2006 rating decision.  The Veteran's current claim was denied in an October 2011 rating decision and the Veteran has appealed.  

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2017). 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (West 2012).  However, 38 U.S.C. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination on whether the submitted evidence meets the definition of new and material evidence, the Board must consider whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying the concepts derived from the VCAA. Shade, 24 Vet. App. at 118.  Moreover, the Veteran need not present evidence as to each previously unproven element of a claim.  Shade, 24 Vet. App. at 120.

Originally, the RO denied service connection for a right and left elbow disability in the August 2006 rating decision finding no current diagnosis.  The available medical records did not reflect a diagnosis.  

Since the August 2006 rating decision, the Veteran has submitted more recent treatment records.  In November 2006, treatment records showed an assessment of bilateral lateral epicondylitis (tennis elbow).  In June 2010, private treatment records indicated that the Veteran's elbow pain was better and that he had tendonitis.  This evidence is new and material.  

The medical evidence showing a diagnosis for tendonitis establishes the first element in a claim for service connection, which is necessary to substantiate the claim.  Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a right and left elbow disability.  



Increased Rating - GERD

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§3.321 (a), 4.1 (2017).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2017).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's GERD is currently rated as 10 percent disabling.  He is seeking a higher rating for the entire appeal period.  

Under Diagnostic Code 7346, a 10 percent rating is assignable with two or more symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

The Veteran reported that his disability occurred after meals with severe stomach pains and an acid feeling in his mouth.  See January 2013 VA Examination report.  

In July 2011, a VA examiner determined the Veteran experienced dysphagia intermittently.  

In January 2013, a VA examiner found the Veteran's disability resulted in persistently recurrent epigastric distress, pyrosis, and sleep disturbance.  The Veteran also experienced mild discomfort upon palpation of his middle epigastric abdomen.  

Based on the record, the Board finds a 10 percent rating, but no higher, is appropriate.  Although the Veteran had persistently recurrent epigastric distress, pyrosis, and sleep disturbance, he did not have dysphagia and regurgitation, accompanied by substernal arm or shoulder pain.  The next higher, 30 percent rating, is not demonstrated by the evidence of record, as the Veteran's GERD is not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  Accordingly, for the foregoing reasons, the Board concludes that a 10 percent rating, but no higher, is warranted for GERD.  


ORDER

New and material evidence having been received, the appeal to reopen the claim for service connection for a right elbow disability is granted.  

New and material evidence having been received, the appeal to reopen the claim for service connection for a left elbow disability is granted.  

An initial rating in excess of 10 percent for GERD is denied.  


REMAND

While the Board sincerely regrets the delay, the Veteran's right and left elbow disability claims require additional development.  

The Veteran's contends his disability is related to service.  In light of the current diagnosis, the treatment received during active service, and the Veteran's contentions, the Board finds that an examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure all outstanding VA records are associated with the claims file, specifically to include records since October 2013.

2.  Ask the Veteran to identify all treatment he has received for his right and left elbow disability, and make arrangements to obtain all records, including updated treatment records, that are not already associated with the claims file.  

3.  After completing the preceding development, schedule the Veteran for a VA examination with an appropriate examiner for his right and left elbow disability.

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

After a complete review of the record, the examiner is asked to: 

A.  Elicit a detailed history from the Veteran regarding his symptoms and treatment for disability.  

B.  Determine the nature and etiology of the Veteran's right and left elbow disability.  The examiner must include an opinion as to whether is as likely as not (50 percent or more probability) that the Veteran's right and left elbow disability is related to service.  

C.  Determine whether it is at least likely as not (50 percent or greater probability) that the Veteran's right and left elbow disability was caused by or aggravated by (worsened beyond normal progression) any service-connected disabilities, including bilateral shoulder disabilities, and a back disability.  

In doing so, please reconcile the opinion with all evidence of record, and particular attention is called to the following:

*1992 service treatment record indicating right elbow pain.  

*February 1993 service treatment record noting tennis elbow.  

*April 1993 service treatment record indicating right elbow tenderness.

*November 2006 treatment record noting bilateral lateral epicondylitis (tennis elbow).  

*June 2010 treatment record indicating elbow tendonitis.  

A complete rationale for any opinion expressed should be included in the examination report.

4.  Following the completion of the above directives, review the claims file to ensure compliance with this remand.  

5.  After completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


